Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-804

IN RE SANDY Y. CHANG
                                                           2021 DDN 29
A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 989203

BEFORE: Thompson* and Easterly, Associate Judges, and Ferren, Senior Judge.

                                  ORDER
                            (FILED— February 3, 2022)

       On consideration of the certified order from the state of Maryland indefinitely
suspending respondent from the practice of law in that jurisdiction; this court’s
December 2, 2021, order suspending respondent pending resolution of this matter
and directing her to show cause why equivalent reciprocal discipline in the form of
an indefinite suspension with a fitness requirement and the right to seek
reinstatement after five years or reinstatement by the state of Maryland, whichever
occurs first, should not be imposed; and the statement of Disciplinary Counsel; and
it appearing that respondent has not filed a response or her D.C. Bar R. XI, §14(g)
affidavit, it is

       ORDERED that Sandy Y. Chang is hereby indefinitely suspended from the
practice of law in the District of Columbia with reinstatement contingent upon a
showing of fitness. Respondent can seek reinstatement after five years or after
reinstatement by the state of Maryland, whichever occurs first. See In re Sibley, 990
A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies unless one of the exceptions is
established). It is
No. 21-BG-804
      FURTHER ORDERED that for purposes of reinstatement respondent’s
suspension will not begin to run until such time as she files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).

                                       PER CURIAM




        *Judge Thompson’s term expired on September 4, 2021; however, she will continue to
serve as an Associate Judge until her successor is confirmed. See D.C. Code § 11-1502 (2012
Repl.). She was qualified and appointed on October 4, 2021, to perform judicial duties as a Senior
Judge and will begin her service as a Senior Judge on a date to be determined after her successor
is appointed and qualifies.